PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/056,827
Filing Date: 7 Aug 2018
Appellant(s): Wen et al.



__________________
Rose Alyssa Keagy
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 25, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
In the following rejections, reference characters and other claim element identifiers may be recited only for the first recitation of identical claim elements.
Also, a reference applied to a claim is not applied for an explicit disclosure of the highlighted claim language, and the highlighted claim language is further addressed elsewhere in the examiner’s answer.	
The following ground(s) of rejection are applicable to the appealed claims.
Claims 7 and 8 stand rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sashida (20040046185) and Wong (20150056819).
In paragraphs 9, 11, 13, 37, 39, 46, 47, 52, 54, 59, 62, 64, 67, 68, 70, 73-76, 78, 79, 81, 83-85, 87, 95, 97, 98, 100, 155, 183, 194, 209, 210, and 213, Sashida discloses the following:
Re claim 7: A method of manufacturing an integrated circuit, comprising: forming at least one circuit element 20 comprising a layer 17a of a ferroelectric material “ferroelectric material”/“lead zirconate titanate (Pb(Zr1-xTixO3; PZT)” near a semiconducting “semiconductor” surface “surface” of a body 1; then forming at least one level of conductors 27, 31 overlying the element, each level comprising patterned “patterned” metal conductors 31 and a dielectric layer 27; forming a protective overcoat 32 layer over the surface and overlying the at least one circuit element and the at least one level of conductors; then depositing a passivation layer 34 of a material “polyimide” comprising a polymer-containing film over the protective overcoat layer; and applying inherent electromagnetic energy “temperature” to the passivation layer at a vibrational frequency of the polymer to inherently heat the passivation layer to a temperature “temperature” between 340° C and a Curie temperature of the ferroelectric material for 
Re claim 8: The method of claim 7, wherein the step of applying electromagnetic energy is performed for a duration of less than twenty minutes.
The following is further clarified: 
Re claim 7: an inherent vibrational frequency of the polymer; an inherent duration.
In particular, these limitations are inherent properties of the polymer and heat process of Sashida.
The following is further clarified: 
Re claim 7: an inherent Curie temperature (400° C) of the ferroelectric material.
In particular, as applied above, Sashida discloses that the ferroelectric material is “lead zirconate titanate (Pb(Zr1-xTixO3; PZT).” Moreover, in the specification, paragraph 44, appellant discloses, “400° C being the Curie temperature of the deposited PZT.”
The following is further clarified: 
Re claim 7: to cure “cure” the material of the passivation layer into an inherent tensile stress state.
In particular, in paragraph 33, appellant discloses that a tensile stress state is an inherent “intrinsic” property of the applied process of Sashida to cure the material:
However, it has been observed, in connection with this invention, that polyimide film, when cured, exhibits an intrinsic tensile stress.
	However, Sashida does not appear to explicitly disclose the following: 

Re claim 8: the step of applying electromagnetic energy is performed for a duration of less than twenty minutes.
	Nonetheless, in paragraphs 5, 13, 14, 34, 55, 57, 58, 78-83, 92, 101, 122, 134, and 135, and claims 1, 2, 8, 11, and 18, Wong discloses the following:
Re claim 7: applying electromagnetic energy “microwave energy” to the passivation “repassivation” layer “packaging layer” at a vibrational “oscillated”/“oscillation” frequency “frequency” of the polymer “polymer”/“polyimide”/“HD4100”:
The dipole molecules are oscillated by the microwave energy. It is this oscillation which creates the internal heat which can be used to reduce H2O and other adsorbed molecule accumulation in the porous polymer material (Wong ¶ 58).
to heat “heat” the passivation layer to a temperature between 340° C and a temperature “a temperature between 300° C and 400° C” for a duration “time” sufficient to cure “cure” the material “material” of the passivation layer into an inherent tensile stress state.
Re claim 8: the step of applying electromagnetic energy is performed for a duration of less than twenty minutes “between 6 minutes and 10 minutes.”
The following is further clarified: 
Re claim 1: to cure the material “material” of the passivation layer into an inherent tensile stress state.
claimed process and the applied disclosure of Wong are at least substantially identical.
Indeed, in the instant specification, appellant discloses that these claim 1 limitations are an inherent result of a process substantially identical to the applied process of Wong including as follows:
According to these embodiments, the time and temperature conditions of cure process 48 arc selected so as to cure the passivation film into a state in which it exhibits an intrinsic tensile stress (Specification ¶ 41).... One type of electromagnetic heating that has been observed to be suitable for cure process 48 is microwave heating, such as may be applied by a variable frequency microwave system in which the frequency of the electromagnetic wave can be selected (e.g., over a range from about 5 GHz to about 9 GHz) so as to efficiently couple to the polymer of the particular passivation film. … In this example of cure process 48, the wafer or wafers including integrated circuits with ferroelectric circuit elements fabricated as described above, including a passivation film of HD4100 polyimide at a thickness of about 10 µm, are placed into the vacuum chamber of a variable frequency microwave system and heated by the application of microwave energy at a center frequency of about 6.25 GHz, modulated over a range of about ±6.25%_(0.4 GHz) (Specification ¶ 44).
	Moreover, it would have been obvious to combine the disclosures of Sashida and Wong as follows:
Re claim 7: applying electromagnetic energy to the passivation layer of Sashida at a frequency corresponding to the vibrational frequency of the polymer of Sashida, to heat the passivation layer to the temperature between 340° C and the Curie temperature (400° C) of the ferroelectric material of Sashida for a duration sufficient to cure the material of the passivation layer into a tensile stress state.
Re claim 8: the step of applying electromagnetic energy is performed for a duration of less than twenty minutes.

Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle. 325 U.S. at 335, 65 USPQ at 301.
[S]election of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)
Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment. Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) 
See also MPEP §§ 2144.06 and 2144.07.
In addition, it would have been obvious to substitute or combine the applied disclosures of Sashida and Wong including because it would facilitate practice of the process of manufacturing the circuit including to cure the materiel of Sashida, and as evidenced by the above citations, substitution or combination of a known element based on its suitability for its intended use has been held to be prima facie obvious. 
An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. (In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)) See MPEP § 2144.06(II).
It is our opinion that the substitution of Wille's type seal for the cement of Hallauer in Figure 1 would be obvious to persons of ordinary skill in the art from the disclosures of these references, merely involving an obvious selection between known alternatives in the art and the application of routine technical skills. (In re May (CCPA) 136 USPQ 208)
This, [evidence that both phthalocyanine and selenium were known photoconductors in the art of electrophotography] in our view, presents strong evidence of obviousness in substituting one for the other in an electrophotographic environment as a photoconductor. (Smith v. Hayashi, 209 USPQ 754, 759 (Bd. of Pat. Inter. 1980)) 
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted)) 
See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992); In re Cornish (CCPA) 125 USPQ 413; In re Soucy (CCPA) 153 USPQ 816; Sabel et al. v. The Wickes Corporation et al. (DC SC) 175 USPQ 3; Ex parte Seiko Koko Kabushiki Kaisha Co. (BdPatApp&Int) 225 USPQ 1260, and Ex parte Rachlin (BdPatApp&Int) 151 USPQ 56.  
Also, it would have been obvious to substitute or combine the applied disclosures of Sashida and Wong including because they are alternatives or equivalents known in the art, and consistent with the above citations, it would have been an obvious selection between the known alternatives in the art and the application of routine technical skills.
Such a combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. … [T]he court erred in concluding that a patent claim cannot be proved obvious merely by showing that the combination of elements was obvious to try. … The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘obvious to try.’… [T]he fact that a combination was obvious to try might show that it was obvious under §103. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))
See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007) and In re Kubin, 90 USPQ2d 1417 (Fed. Cir. 2009).
It would have been further obvious to substitute or combine the applied disclosures of Sashida and Wong including because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. See MPEP § 2143.

(2) Response to Argument
	The following headings/subheading parallel the headings/subheadings in appellant’s argument. See MPEP § 1207.02(A)(2).

Claim 7
Appellant states:
Sashida does not teach the advantageously claimed invention because Sashida does not teach applying electromagnetic energy to the passivation layer at a vibrational frequency of the polymer, to heat the passivation layer to a temperature between 340° C and a Curie temperature of the ferroelectric material for a duration sufficient to cure the material of the passivation layer into a tensile stress state (Appeal Br. 7). Furthermore, Sashida does not teach applying electromagnetic energy to the passivation layer at a frequency corresponding to a vibrational frequency of the polymer, to heat the passivation layer to a temperature between 340° C and a Curie temperature of the ferroelectric material for a duration sufficient to cure the material of the passivation layer into a tensile stress state (Appeal Br. 8). Wong et al. does not teach the advantageously claimed invention because Wong et al. does not teach applying electromagnetic energy to the passivation layer at a vibrational frequency of the polymer, to heat the passivation layer to a temperature between 340° C and a Curie temperature of the ferroelectric material for a duration sufficient to cure the material of the passivation layer into a tensile stress state. More specifically, Wong et al. does not teach heating the passivation layer to a temperature below “a Curie temperature of the ferroelectric material” (cited paragraph 0055 and Table 1A; see also cited paragraphs 0081-0083, 0122) as required by Claim 7. Rather, Wong et al. doesn't mention ferroelectric material or a Curie temperature of the ferroelectric material (Appeal Br. 8, 9). 
These statements are identical to statements in appellant’s reply filed on September 18, 2020 and sufficiently addressed in the response to arguments in the final Office action filed on November 13, 2020. However, appellant has not addressed the particular response which is repeated below.
 These statements are respectfully deemed unpersuasive because the individual references are not relied on for the entirety of the particular disclosures. It is 
Appellant states:
Moreover, the Appellant also notes that curing polyimide at a temperature of 250° C (Sashida) results in a mechanically weak polyimide that does not pass Texas Instruments reliability tests (Appeal Br. 8). 
This statement is substantially identical to a statement in appellant’s reply filed on September 18, 2020 and sufficiently addressed in the response to arguments in the final Office action filed on November 13, 2020. However, appellant has not addressed the particular response which is substantially repeated and elaborated on below.
This statement is respectfully deemed unpersuasive because Sashida is not applied to the rejection for a disclosure of curing polyimide at a temperature of 250° C or which passes Texas Instruments reliability tests. In any case, appellant has provided no evidence of including Texas Instruments reliability tests, hence, the statement is merely conclusory and not probative.
Appellant states:
Neither Sashida nor Wong et al. teach “a duration sufficient to cure the material of the passivation layer into a tensile stress state” as required by Claim 7. The Appellant notes that the Office Action does not show where either reference teaches “a duration sufficient to cure the material of the passivation layer into a tensile stress state” (Appeal Br. 10). 
These statements are substantially identical to statements in appellant’s reply filed on September 18, 2020 and sufficiently addressed in the response to arguments in 
These statements are respectfully traversed because, as elucidated in the rejection each of Sashida, Wong, and the applied combination of Sashida and Wong disclose this limitation, including, “an inherent duration sufficient to cure ‘cured’ the material of the passivation layer into an inherent tensile stress state” (Sashida, Ans. 2, 3), a duration ‘time’ sufficient to cure ‘cure’ the material ‘material’ of the passivation layer into an inherent tensile stress state (Wong, Ans. 4), and, “a duration sufficient to cure the material of the passivation layer [of Sashida] into a tensile stress state” (The applied combination of Sashida and Wong, Ans. 5).	
Appellant argues:
The Appellant submits that it would not be obvious to “substitute or combine the disclosures of Sashida and Wong” because Sashida concerns “improving characteristics of a capacitor that is covered with an interlayer insulating film, and a method of manufacturing the same” (paragraph 0014 and Abstract) but Wong et al. concerns “methods and apparatus for degassing a substrate” (paragraph 0138 and Abstract) (Appeal Br. 11). 
This argument is substantially identical to an argument in appellant’s reply filed on September 18, 2020 and sufficiently addressed in the response to arguments in the final Office action filed on November 13, 2020. However, appellant has not addressed the particular response which is repeated and elaborated on below.
This argument is respectfully deemed unpersuasive because it is a non sequitur. In particular, the conclusion, “it would not be obvious to ‘substitute or combine the disclosures of Sashida and Wong’” does not logically follow from the premise, “Sashida concerns ‘improving characteristics of a capacitor that is covered with an interlayer 
To any extent that this statement is an allegation that Sashida and Wong are nonanalogous art, it is respectfully submitted that a reference qualifies as prior art for a determination under § 103 when it is analogous to the claimed [emphasis added] invention. In re Clay, 966 F.2d 656, 658 (Fed. Cir.1992). 
“Two separate tests define the scope of analogous art: (1) whether the art is from the same field of endeavor, regardless of the problem addressed, and (2) if the reference is not within the field of the inventor's endeavor, whether the reference still is reasonably pertinent to the particular problem with which the inventor is involved.” In re Bigio, 381 F.3d 1320, 1325 (Fed. Cir.2004). 

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d at 1385 (2007).

To determine the applicable field of endeavor, the factfinder must consider “explanations of the invention's subject matter in the patent application, including the embodiments, function, and structure of the claimed [emphasis added] invention.” Bigio, 381 F.3d at 1325 (first citing Wood, 599 F.2d at 1036 ; then citing Deminski, 796 F.2d at 442 ). … While the disclosure of the references is the primary focus, this court has also instructed that the factfinder must consider each reference's disclosure in view of the “the reality of the circumstances,” Bigio, 381 F.3d at 1326 (quoting In re Oetiker, 977 F.2d 1443 , 1447 (Fed. Cir. 1992)), and “weigh those circumstances from the vantage point of the common sense likely to be exerted by one of ordinary skill in the art in assessing the scope of the endeavor,” id . In Deminski, for example, this court found that the challenged prior art references were in the same field of endeavor because they disclosed pumps and compressors that had “essentially the same function and structure” as the claimed [emphasis added] piston devices. 796 F.2d at 442 Airbus S.A.S. v. Firepass Corp., 2019 U.S.P.Q.2d 430083 (Fed. Cir. 2019)

The scope of the field of endeavor is a factual determination based on the scope of the application's written description and claims [emphasis added]. In re Bigio, 381 F.3d 1320 , 1326 (Fed. Cir. 2004). If a reference is not within the relevant field of endeavor, it may still be properly considered if it is reasonably pertinent to the problem; that is, if it would have logically commended itself to an inventor's In re Clay, 966 F.2d 656 , 659 (Fed. Cir. 1992). The Board and the Examiner correctly found that the relevant field of endeavor was preventing accidents due to driver fatigue or impairment, instead of the more narrow definition of the field of endeavor that Singhal proposed, because the '047 application 's specification and claims [emphasis added] are not so limiting. Substantial evidence therefore supports the Board's finding that Murphy and Mizuno are in the same field of endeavor and thus are analogous art. In re Singhal, 602 Fed. Appx. 826 (Fed. Cir. 2015) 

“If a reference disclosure has the same purpose as the claimed [emphasis added] invention, the reference relates to the same problem, and that fact supports use of that reference in an obviousness rejection.” Id. Whether a prior art reference is “analogous” is a question of fact. Id. at 658. Innovention Toys, LLC. v. MGA Entertainment, Inc., __ F.3d __, 2011 WL 941563 at 6 (Fed. Cir. March 21, 2011).

The determination of what arts are analogous to a particular claimed invention is at times difficult. It depends upon the necessary essential function or utility of the subject matter covered by the claims, and not upon what it is called by the applicant. For example, for search purposes, a tea mixer and a concrete mixer may both be regarded as relating to the mixing art, this being the necessary function of each. Similarly a brick-cutting machine and a biscuit cutting machine may be considered as having the same necessary function. See MPEP § 2141.01(a) for a discussion of analogous and nonanalogous art in the context of establishing a prima facie case of obviousness under 35 U.S.C. 103. See MPEP § 2131.05 for a discussion of analogous and nonanalogous art in the context of 35 U.S.C. 102. MPEP § 904.01(c)

Here, both Sashida and Wong are analogous to the claimed invention at least because they are within the same field of endeavor, including the field of endeavor of providing a passivation layer, or it is reasonably pertinent to the particular problem with which the inventor is involved, including the problem of providing a passivation layer.
Appellant argues:
Moreover, Appellant submits that it would not be obvious to “substitute” the disclosures [sic] Sashida and Wong since ‘the substitution of...one known alternative element for or with another would have yielded predictable results to one of ordinary skill in the art at the time of the invention’ (page 10 of the Office Action) because it would not be obvious to use a high temperature ‘such as 330° C. to 350° C.’ (paragraph 0055 of Wong et al.) in Sashida that teaches ‘the polyimide resin 34 is cured at the temperature of 250° C’ because one of ordinary skill in the art at the time of the invention knew ‘thermal processes following the fabrication of ferroelectric elements, such as ferroelectric capacitors, tend to degrade the switching polarization characteristics of the material’ (Specification paragraph 0013; see also paragraphs 0012, 0015, 0060, 0061)” (Appeal Br. 11).

This argument is respectfully deemed unpersuasive because it is a non sequitur. In particular, the conclusion, “it would not be obvious to ‘substitute’ the disclosures Sashida and Wong since ‘the substitution of...one known alternative element for or with another would have yielded predictable results to one of ordinary skill in the art at the time of the invention’ (page 10 of the Office Action) because it would not be obvious to use a high temperature ‘such as 330° C. to 350° C.’ (paragraph 0055 of Wong et al.) in Sashida that teaches ‘the polyimide resin 34 is cured at the temperature of 250° C’” does not logically follow from the premise, “one of ordinary skill in the art at the time of the invention knew ‘thermal processes following the fabrication of ferroelectric elements, such as ferroelectric capacitors, tend to degrade the switching polarization characteristics of the material’ (Specification paragraph 0013; see also paragraphs 0012, 0015, 0060, 0061),” including because the cited disclosure of Sashida, “the polyimide resin 34 is cured at the temperature of 250° C” is a disclosure of “thermal processes following the fabrication of ferroelectric elements, such as ferroelectric capacitors.”
Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). 

The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See MPEP § 2145 generally for case law pertinent to the consideration of applicant’s rebuttal arguments. MPEP § 716.01(c)

	This argument is further respectfully traversed because the statement, “one of ordinary skill in the art at the time of the invention knew ‘thermal processes following the fabrication of ferroelectric elements, such as ferroelectric capacitors, tend to degrade the switching polarization characteristics of the material’ (Specification paragraph 0013; see also paragraphs 0012, 0015, 0060, 0061),” is unsupported by proof or a showing of facts; hence, it essentially amounts to mere conjecture and it is of no probative value. See also Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989) (statement in publication dismissing the “preliminary identification of a human b-NGF-like molecule” in the prior art, even if considered to be an expert opinion, was inadequate to overcome the rejection based on that prior art because there was no factual evidence supporting the statement); In re Beattie, 974 F.2d 1309, 24 USPQ2d 1040 (Fed. Cir. 1992) (declarations of seven persons skilled in the art offering opinion evidence praising the merits of the claimed invention were found to have little value because of a lack of factual support); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991) (conclusory statements that results were “unexpected,” unsupported by objective factual evidence, were considered but were not found to be of substantial evidentiary value).
	This argument is still further respectfully deemed unpersuasive because, as previously elucidated (Ans. 9), Sashida is not applied to the rejection for a disclosure that, “the polyimide resin 34 is cured at the temperature of 250° C.”

Moreover, Wong et al. doesn't teach a method that includes “a passivation layer of a material comprising a polymer-containing film over the protective overcoat layer” as required by Claim 7 (note the definition of protective overcoat and passivation layer over the protective overcoat in the Appellant's Specification paragraphs 0036-0039 and FIGS. 2 and 4) (Appeal Br. 9). Furthermore, Wong et al. does not teach “heating the passivation that located over the protective overcoat “to a temperature between 340° C and a Curie temperature of the ferroelectric material”(Appeal Br. 13).
	These statements are respectfully deemed unpersuasive because Wong is not applied to the rejection for these disclosures.
	Appellant argues:
	
More specifically, neither Sashida nor Wong et al. teach “applying electromagnetic energy to the passivation layer at a vibrational frequency of the polymer, to heat the passivation layer to a temperature between 340° C and a Curie temperature of the ferroelectric material for a duration sufficient to cure the material of the passivation layer into a tensile stress state”; therefore, the combination of Sashida and Wong et al. also does not teach “applying electromagnetic energy to the passivation layer at a vibrational frequency of the polymer, to heat the passivation layer to a temperature between 340° C and a Curie temperature of the ferroelectric material for a duration sufficient to cure the material of the passivation layer into a tensile stress state” as required by Claim 7 (Appeal Br. 10).	
	This argument is respectfully traversed because it is a non sequitur. In particular, the conclusion, “therefore, the combination of Sashida and Wong et al. also does not teach ‘applying electromagnetic energy to the passivation layer at a vibrational frequency of the polymer, to heat the passivation layer to a temperature between 340° C and a Curie temperature of the ferroelectric material for a duration sufficient to cure the material of the passivation layer into a tensile stress state’ as required by Claim 7,” does not logically follow from the premise, “More specifically, neither Sashida nor Wong et al. teach ‘applying electromagnetic energy to the passivation layer at a vibrational frequency of the polymer, to heat the passivation layer to a temperature between 340° C 
	In any case, this argument is also respectfully deemed unpersuasive because the individual references are not relied on for the entirety of the particular limitations stated in the premise of the argument. Instead, as elucidated in the rejection, the applied combination of Sashida and Wong discloses the claims 7 and 8 limitations. 
	Appellant states:
Furthermore, one of ordinary skill in the art would not use the more expensive soft cure and hard cure microwave technology processes taught by Wong et al. (paragraphs 0013-0031) when Sashida teaches that the less expensive cure “at the temperature of 250° C” is sufficient (paragraph 0085) (Appeal Br. 11, 12).
	This statement is respectfully deemed unpersuasive because appellant merely cites Sashida and Wong but does not adequately identify the alleged disclosures “taught by Wong” and “that Sashida teaches,” and there does not otherwise appear to be sufficient support for appellant’s statement as cited. As a result, the statement is merely conclusory and not probative.
	Appellant states:
Wong et al. does not teach “it would result in cost savings” as states on page 6 of the Office Action without a citation of the location of that supposed teaching in Wong et al (Appeal Br. 12).
	This statement is respectfully traversed because there is no such quotation in the examiner’s answer. Instead, a relevant statement, including a paragraph and quotation citation to Wong, are as follows:
In particular, it would have been obvious to substitute or combine the applied disclosures of Sashida and Wong including because, as disclosed by Wong as 
	Appellant states:
Moreover, one of ordinary skill in the art would not substitute a method of curing a polyimide layer under the metallization layer (Wong et al. paragraphs 0056, 0059, 0101 and 0138) with a method for curing a polyimide layer over the metallization layer (Sashida paragraph 0085). They are not “equivalents known in the art” as stated on page 8 of the Office Action.
	These statements are respectfully traversed because it is not maintained in the examiner’s answer that one of ordinary skill in the art would substitute an alleged method of curing a polyimide layer under a metallization layer with an alleged method for curing a polyimide layer over a metallization layer, nor is it stated in the examiner’s answer that they are equivalents known in the art.
	Appellant states:
The Appellant submits that in Ex Parte Song (Appeal 2020-004060, dated 11/18/2020 and filled [sic] herewith) the Patent Trial and Appeal Board ruled that when the prior arts' preferred ranges lead away from the claimed range then there is a strong case for nonobviousness.
	It is respectfully submitted that Ex Parte Song is impermissible evidence filed after the date of filing an appeal, therefore, it has not been admitted. (See MPEP § 1205.02 and 37 CFR 41.37(c)(2)).
	In addition, appellant merely cites Ex Parte Song but does not adequately specifically identify any relevant alleged ruling in Ex Parte Song, nor does appellant otherwise provide evidence of any alleged “strong case for nonobviousness,” hence the statement is merely conclusory and not probative.
	Appellant states:

	This statement is respectfully deemed unpersuasive because it is not maintained in the rejection that Wong teaches that the use of a temperature between 340° C and a Curie temperature of the ferroelectric material is obvious.

Claim 8
	Appellant argues: 
Sashida does not teach the advantageously claimed invention because Sashida does not teach applying electromagnetic energy to the passivation layer at a vibrational frequency of the polymer, to heat the passivation layer to a temperature between 340° C and a Curie temperature of the ferroelectric material for a duration of less than 20 minutes to cure the material of the passivation layer into a tensile stress state, as required by the combination of Claims 7 and 8 (paragraph 0085). Similarly, Wong et al. does not teach the advantageously claimed invention because Wong et al. does not teach applying electromagnetic energy to the passivation layer at a vibrational frequency of the polymer, to heat the passivation layer to a temperature between 340° C and a Curie temperature of the ferroelectric material for a duration of less than 20 minutes to cure the material of the passivation layer into a tensile stress state, as required by the combination of Claims 7 and 8 (0015, 0089-009, 0114, 0120, 0122, 0124, and 0139). Therefore, the combination of Sashida and Wong et al. also does not teach applying electromagnetic energy to the passivation layer at a vibrational frequency of the polymer, to heat the passivation layer to a temperature between 340° C and a Curie temperature of the ferroelectric material for a duration of less than 20 minutes to cure the material of the passivation layer into a tensile stress state, as required by the combination of Claims 7 and 8. 	 
	This argument is respectfully traversed because it is a non sequitur. In particular, the conclusion, “Therefore, the combination of Sashida and Wong et al. also does not teach applying electromagnetic energy to the passivation layer at a vibrational frequency of the polymer, to heat the passivation layer to a temperature between 340° C and a 
	In any case, as elucidated in the rejection, the applied combination of Sashida and Wong discloses the claims 7 and 8 limitations. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
David E. Graybill
 
Conferees:
/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894   

/HELAL A ALGAHAIM/RQAS, OPQA                                                                                                                                                                                                        
                                                                                                                                                                                                     
Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.